Citation Nr: 0919440	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  03-28 745A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a neck disability. 

2.  Entitlement to an initial evaluation in excess of 50 
percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

P. Olson, Counsel




INTRODUCTION

The Veteran had active military service from July 1966 to 
December 1968.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in June 2006.  This matter was 
originally on appeal from rating decisions dated in July 2002 
and April 2004 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Little Rock, Arkansas.

In March 2006, the Veteran stated that he wished to reopen 
his claim for service connection for hearing loss.  Thus, 
this matter is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  History of cervical sprain with right upper 
radiculopathy, status post anterior cervical fusion at C5-6, 
degenerative disk disease at C6-7, spondylosis at C3-4, 
autofusion at C2-3, and arthritis are related to active 
service.

2.  Since the Veteran filed his claim for service connection 
on August 17, 2001, the Veteran's PTSD had been manifested by 
total occupational and social impairment.


CONCLUSIONS OF LAW

1.  History of cervical sprain with right upper 
radiculopathy, status post anterior cervical fusion at C5-6, 
degenerative disk disease at C6-7, spondylosis at C3-4, 
autofusion at C2-3, and arthritis.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §3.303 (2008). 

2.  The criteria for an initial evaluation of 100 percent for 
service-connected PTSD have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 
9411 (2008).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

Pursuant to the Board's June 2006 Remand, the Appeals 
Management Center (AMC) obtained VA medical records from 
February 2005, obtained and examination and issued a 
supplemental statement of the case (SSOC).  Based on the 
foregoing actions, the Board finds that there has been 
compliance with the Board's June 2006 Remand.  Stegall v. 
West, 11 Vet. App. 268 (1998).

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  The Board 
observes that in light of the favorable outcome of this 
appeal, any perceived lack of notice or development under the 
VCAA should not be considered prejudicial.  
  


Increased Rating

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The Veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection for PTSD.  As such, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).

The Board notes that in 1967, while on active duty, the 
Veteran was a driver of a car involved in a motor vehicle 
accident in which the passenger, his best friend, was killed 
when the car went off a cliff.    

The Veteran's service-connected PTSD is evaluated under 
Diagnostic Code 9411.  The regulations establish a general 
rating formula for mental disorders.  38 C.F.R. § 4.130 
(2008).  Ratings are assigned according to the manifestation 
of particular symptoms.  However, the use of the term "such 
as" in 38 C.F.R. § 4.130 demonstrates that the symptoms 
after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  Accordingly, the evidence considered in 
determining the level of impairment under § 4.130 is not 
restricted to the symptoms provided in the diagnostic code.  
Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
DSM-IV (American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.

Under the General Rating Formula for Mental Disorders, 38 
C.F.R. § 4.130, Diagnostic Codes 9411-9440, a mental 
condition that has been formally diagnosed, but the symptoms 
of which are not severe enough either to interfere with 
occupational and social function or to require continuous 
medication warrants a zero percent evaluation.  

A 10 percent rating requires occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication.  

A 30 percent rating requires occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
task (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  

The current 50 percent disability rating requires 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent disability rating requires occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting; inability to establish and maintain effective 
relationships).  

Finally, a 100 percent disability rating requires total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.    

The findings of record indicate that the Veteran's PTSD 
symptoms match rating criteria for a 30 percent rating 
(depressed mood, chronic sleep impairment), rating criteria 
for a 50 percent rating (disturbances of motivation and mood 
and difficulty in establishing and maintaining effective work 
and social relationships), rating criteria for a 70 percent 
rating (suicidal ideation, neglect of personal appearance and 
hygiene, and difficulty in adapting to stressful 
circumstances), as well as rating criteria for a 100 percent 
rating (persistent hallucinations, grossly inappropriate 
behavior; persistent danger of hurting self or others). 

VA outpatient treatment records from August 2001 to May 2006 
indicate that the Veteran has consistently experienced 
depression, sleep impairment with nightmares, and has, at 
different times, experienced suicidal ideation, homicidal 
ideation, hallucinations, problems with maintaining personal 
hygiene, and irritability with periods of violence.

Global Assessment Functioning (GAF) scores assigned during VA 
outpatient treatment from August 2001 to May 2006 range from 
30 to 65.  A GAF score of 65 with a GAF score of 50 for the 
previous year was assigned on VA examination in April 2005.  
A GAF score is highly probative as it relates directly to the 
Veteran's level of impairment of social and industrial 
adaptability, as contemplated by the rating criteria for 
mental disorders.  

A GAF score of 71 to 80 is assigned if symptoms are present 
they are transient and expectable reactions to psychosocial 
stresses; no more than slight impairment in social, 
occupational, or school functioning.  A GAF score of 61 to 70 
is assigned for some mild symptoms or some difficulty in 
social, occupational, or school functioning, but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  A GAF score of 51 to 60 is assigned for 
moderate symptoms or any moderate difficulty in social, 
occupational, or school functioning.  GAF score of 41 to 50 
is assigned for serious symptoms or any serious impairment in 
social, occupational, or school functioning.  A GAF score of 
31 to 40 indicates the examinee has some impairment in 
reality testing or communication or major impairment in 
several areas, such as work or school.  A GAF score of 21 to 
30 indicates that the examinee's behavior is considerably 
influenced by delusions or hallucinations, has serious 
impairment in communication or judgment, or is unable to 
function in almost all areas of life.  See DSM-IV at 44-47. 


While the record indicates periodic fluctuation of PTSD 
symptoms and GAF scores, in whole, the Veteran has relatively 
continually displayed symptoms indicative of total 
occupational and social impairment, due to such symptoms as:  
persistent hallucinations; grossly inappropriate behavior 
such as pulling a gun on his wife; persistent danger of 
hurting self or others; and intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene). 

The evidence indicates that the Veteran has maintained a 25-
year marriage and that he has maintained relationships with 
his children and grandchildren.  However, the evidence also 
indicates that he admits to spousal abuse and an unstable, 
unhappy marriage, and that his life is void of social 
relationships outside of his family.  In addition, the record 
is replete with reports of suicidal ideation as well as 
hospitalizations in September 2003, September 2004, July 
2005, and May 2006.

The Veteran was hospitalized from September 17, 2003 to 
October 2, 2003 and from September 21, 2004 to September 30, 
2004 for suicidal ideation.  A GAF score of 40 was assigned 
during the September 2003 hospitalization; and GAF scores 
assigned during the September 2004 hospitalization ranged 
from 30 to 42.  

At the time of the September 2003 VA hospitalization, the 
Veteran indicated that his depression had worsened during the 
prior two weeks, he had suicidal thoughts but his wife talked 
him out of killing himself, that he threatened his wife 
during an argument but regretted doing so and had no 
intention of harming her.  The Veteran reported nightly 
visual and occasional auditory hallucinations in the form of 
his male friend who died in the 1967 car accident.  The 
Veteran indicated that at first, the hallucinations were 
friendly and "it was like my friend was still here and 
nothing changed" but eventually, they became threatening 
saying "I'm going to get you."  

It is noteworthy, that at a follow up appointment in October 
2003, the Veteran's GAF score assigned was 50-60, and he 
stated that he was doing fine, that he was still having 
nightmares and flash backs but denied suicidal ideation, 
homicidal ideation, and hallucinations.  A later dated 
treatment record in October 2003 assigned a GAF score of 45 
and noted that the hospitalization had left the Veteran 
traumatized as another patient had staged a very visible 
suicide action which left the Veteran bewildered and 
frightened.  The Veteran reported that he had felt a bit 
better and that his own suicidal part had been more 
restrained after the hospital when - when suicidal thoughts 
came to his consciousness, he would try to accept them and 
then go on with his life, whereas in the past, he had had 
difficulties putting these thoughts aside.  

At the time of the September 2004 VA hospitalization, the 
Veteran indicated that the reason he was depressed was that 
two of his friends had recently passed away, his son-in-law 
had been told that he was being deployed to Iraq, and his 
daughter-in-law, who had a 3 month old child, might have to 
be deployed to Iraq, and his grandchildren had recently moved 
away from him.  It was noted that all these events, including 
stress over paying bills and having a flat tire, all occurred 
within a two-week time span.  It is noteworthy, that at a 
follow up appointment in October 2004, the Veteran's GAF 
score assigned was 45 as although he was still depressed and 
was having trouble sleeping, he denied having suicidal 
thoughts and could see a little improvement, and by November 
2004, the Veteran's GAF score was 65.  

In a March 2005 statement, the Veteran's wife noted that the 
Veteran had problems dealing with people and experienced mood 
swings, nightmares, depression, and that he was thinking 
about suicide more often.  The Veteran's wife also noted that 
he loses control, that he sees things at night that are not 
there, and that he cries for no reason.  The Veteran's wife 
noted that the Veteran had pulled a gun on her and said, "I 
will blow your head off."  She noted that the Veteran had 
lost most all his friend, that most of the time he will not 
talk to her, and that he talks to himself.  

At the April 2005 VA examination, the Veteran reported 
frequent periods of dysphoria in which he sobs 
uncontrollably, daily episodes of mood lability, fleeting 
thoughts of suicide several times week without plan, nightly 
sleep dysfunction, and  nightmares two to three times per 
week.  The Veteran reported that on two occasions in the 
previous four years, he had strong feelings of suicide and 
held a loaded gun in his hand and ultimately presented for 
acute psychiatric hospitalization.  

It is important to not that the April 2005 VA examiner 
assigned a GAF score of 60 and noted that the Veteran, in his 
opinion, did not suffer from a collective set of symptoms 
which would appropriately render a diagnosis of PTSD.  

The Veteran was brought to the hospital on July 11, 2005 
after his wife caught him with a hangman's noose and he 
stated that he was reliving a motor vehicle accident in which 
his best friend was killed.  GAF scores assigned during that 
hospitalization ranged from 40 to 65.  

The Veteran was admitted to the hospital on May 23, 2006, for 
stabilization and to prevent further deterioration and acting 
out.  The Veteran had complained of increased nightmares, 
depression, and had expressed suicidal ideation and homicidal 
ideation towards his wife.  The Veteran also had been both 
verbally and physically abusive with his wife after he 
discontinued his medication and hit his wife after she 
repeatedly asked him to take a bath.  

A May 24, 2006 note indicates that the Veteran presented the 
day prior with complaints of not being able to sleep, having 
increased irritability, and becoming more socially withdrawn 
over the prior 2-3 weeks.  The Veteran said that he went days 
without sleeping because he was afraid that he would have a 
nightmare and said that he stopped taking his medicine for 
depression the over a week before.  Since then, the Veteran 
had been isolative and argumentative and that he had become 
ore irritable and when confronted with the need for 
hospitalization by his wife he became agitated and slapped 
her around a few times and pushed her.  The Veteran admitted 
that over the thirty years that he has dealt with depression, 
he had often ruminated about suicide but that after his 
recent domestic dispute, he thought about finding the gun or 
taking the truck and driving it into a tree.  The Veteran 
stated that he attempted to pull a gun on himself in 2003 but 
that his wife intervened and he pulled the gun on her.  In 
fact, the psychiatric attending physician in May 2006 noted 
that a safety plan, including disposition of a household 
firearm, had been discussed, and that the Veteran had been 
provided information on the domestic abuse/anger management 
program and had been encouraged to attend.
    
A May 23, 2006, Nursing Admission History note indicates that 
the Veteran was having audiovisual hallucinations of seeing 
people near bed and outside window and voices telling him 
that he was worthless and to kill himself.  A May 25, 2006, 
Nursing Progress note indicates that the Veteran admitted to 
having some hallucinations but felt this was normal for him 
and his primary concerns were depression and back pain.  

GAF scores ranging between 30 to 50 were assigned during his 
hospitalization in May 2006.

Thus, in view of the very low GAF scores assigned, his 
numerous hospitalizations for suicidal ideation, his 
persistent hallucinations, his homicidal ideation with 
periods of violence, the Board finds that a 100 percent 
rating is warranted for the entire appeal period.

The Board notes that there is an indication that the Veteran 
has periods when his symptoms are not as severe as those 
warranting a 100 percent rating.  However, the Board finds 
that the Veteran's symptoms do indicate total occupation and 
social impairment and these symptoms, although they fluctuate 
in severity, have remained pretty consistent since he filed 
his claim.
  
Upon consideration of all of the relevant evidence of record, 
and resolving all doubt in favor of the Veteran, the Board 
finds that during the entire appeal period, the Veteran's 
PTSD had been manifested by total occupational and social 
impairment.  Accordingly, the record supports a grant of a 
100 percent rating from August 17, 2001. 

Service Connection

With respect to the issue of entitlement to service 
connection for a neck disability, the Board remanded the case 
in June 2006 so that the Veteran could be scheduled for a VA 
examination.  

Of record is a September 2006 VA examination report which 
notes that the claims file was reviewed and includes a 
narrative history, physical examination, impression, and 
comments.  The comment included an opinion that the Veteran 
had a chronic neck disorder, identified as history of 
cervical sprain with right upper radiculopathy, status post 
anterior cervical fusion at C5-6, degenerative disk disease 
at C6-7, spondylosis at C3-4, and autofusion at C2-3, and 
that it was the examiner's opinion that it was more likely 
than not the MVA documented during his active duty service 
was related to the described injury.

In August 2008, the Veteran underwent a VA examination.  The 
report of this exam provides a medical history, physical 
examination, imaging studies, and impression.  The examiner 
diagnosed the Veteran with moderate degenerative arthritis 
cervical spine with fusions at C2-3 and C6-7.  The Veteran 
had chronic degenerative changes in his cervical spine.  He 
also stated that based on his report today, the Veteran 
states that he had very minimal neck pain after the motor 
vehicle accident and that his pain was mainly in the late 
1970s and 1980s which indicated a 10 to 15 year lapse in neck 
pain.  He noted that he was unable to find any documented 
injury of his cervical spine at the time, that the Veteran 
had had a recent stroke, that the Veteran has had the 
brachial plexus injury, and that it was difficult to tell 
whether or not the Veteran's cervical spine was currently 
related to his upper extremity complaints.  The examiner 
stated that given all these factors and the fact that the 
amount of arthritis in his cervical spine may be a result of 
his prior fusions, it makes it very difficult to say whether 
or not this is related to motor vehicle accident.  He stated 
that given all the confounding factors, he thinks it would be 
mere speculation to state that the Veteran's current cervical 
spine condition was a direct result of his motor vehicle 
accident while in the service.

Service treatment records indicate that at the time of 
admission to W. B. General Hospital on November 20, 1967, 
three days after the MVA, there was some tenderness over the 
lower cervical spine with cervical muscle spasm present.  
Cervical spine x-rays were negative.

With consideration of the contemporaneous medical evidence 
reflecting positive findings regarding the cervical spine at 
the time of the MVA accident the Board concludes that the 
evidence is in equipoise with respect to whether the 
veteran's current neck disorder is related to his active 
service.  In resolving all doubt in the veteran's behalf 
service connection for history of cervical sprain with right 
upper radiculopathy, status post anterior cervical fusion at 
C5-6, degenerative disk disease at C6-7, spondylosis at C3-4, 
autofusion at C2-3, and arthritis is warranted.


ORDER

Service connection for history of cervical sprain with right 
upper radiculopathy, status post anterior cervical fusion at 
C5-6, degenerative disk disease at C6-7, 


spondylosis at C3-4, autofusion at C2-3, and arthritis is 
granted.

Entitlement to an initial evaluation of 100 percent is 
granted subject to the law and 
regulations governing the payment of monetary benefits.





______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


